Citation Nr: 0946804	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-14 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to April 
1976.

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's most recent VA examination was conducted in 
June 2004.  The examiner, however, did not comment on the 
impact of his service-connected disabilities on his ability 
to secure or follow a substantially gainful occupation.  
Additionally, the Veteran stated in July 2008 that his low 
back and cervical spine disabilities have worsened since that 
examination, which the Board interprets as informal claims 
seeking higher ratings for these service-connected 
disabilities.  

As to his low back and cervical spine claims, although newly 
raised informal claims are generally referred to the RO for 
appropriate action, here the resolution of the claims could 
impact upon VA's consideration of his TDIU claim.  As such, 
the Board finds that, because the claims are inextricably 
intertwined with his TDIU claim, they must be considered 
together, and thus a decision by the Board on the Veteran's 
TDIU claim would at this point be premature.  See Henderson 
v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  

Further, the Board observes that the Veteran's low back and 
cervical spine disabilities are rated as 60 percent and 40 
percent disabling, respectively.  As such, his disabilities 
satisfy the criteria set forth in 38 C.F.R. § 4.16(a) (2009).  
Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
Because the Veteran is unemployed and his service-connected 
disabilities satisfy the percentage requirements set forth in 
38 C.F.R. § 4.16(a), the Board finds that VA must obtain a 
medical opinion to determine whether it is at least as likely 
as not that his service-connected disabilities render him 
unable to secure or follow a substantially gainful occupation 
because soliciting such an opinion is necessary to adjudicate 
this claim.  Thus, the Board has no discretion and must 
remand this matter to afford the Veteran a VA examination, 
the report of which must address the above inquiry.  See 
38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 
524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain VA clinical records 
from the Birmingham, Alabama, VA Medical 
Center, dated since May 2009.

2.  Schedule the Veteran for an appropriate 
VA examination.  The claims folder should 
be made available to and reviewed by the 
examiner.  All appropriate tests should be 
conducted.  The examiner must address 
whether, and to what extent, the Veteran's 
low back and/or cervical spine disabilities 
are productive of any right or left-sided 
radiculopathy or neuropathy of the right 
lower extremity, left lower extremity, 
right upper extremity and/or left upper 
extremity.  The examiner must also state 
whether the Veteran has bowel or bladder 
problems related to his low back 
disability.  Then, the examiner should 
opine as to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is at 
least as likely as not that his service-
connected disabilities, i.e., his low back 
and cervical spine disabilities, either 
alone or in the aggregate, render him 
unable to secure or follow a substantially 
gainful occupation.  A complete rationale 
for any opinion expressed and conclusion 
reached should be set forth in a legible 
report.  

3.  Then adjudicate the Veteran's informal 
claims for higher ratings for his low back 
and cervical spine disability and 
readjudicate his TDIU claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and provided 
opportunity to respond.  Then, return the 
case to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

